Motion Granted; Order filed October 9, 2018.




                                       In The

                     Fourteenth Court of Appeals
                                    ____________

                               NO. 14-18-00664-CV
                                    ____________

                    CITY OF HOUSTON, TEXAS, Appellant

                                          V.

           THE COMMONS AT LAKE HOUSTON, LTD, Appellee


             On Appeal from the County Civil Court at Law No. 1
                           Harris County, Texas
                      Trial Court Cause No. 1109638

                                      ORDER

      The reporter’s record in this case was originally due August 13, 2018. See
Tex. R. App. P. 35.1. We granted an extension through September 28, 2018. On
October 4, 2018, this court issued an order requiring the court reporter to file the
record on or before October 19, 2018. On the same day, the court reporter filed a
request for extension asking for an additional 30 days to file the record.

      We grant the request for extension and order Lettie Witter, the court reporter,
to file the record in this appeal on or before October 28, 2018. No further extension
will be entertained absent exceptional circumstances. The trial and appellate courts
are jointly responsible for ensuring that the appellate record is timely filed. See Tex.
R. App. P. 35.3(c). If Lettie Witter does not timely file the record as ordered, we
may issue an order directing the trial court to conduct a hearing to determine the
reason for the failure to file the record.



                                     PER CURIAM